Citation Nr: 0922885	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-42 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected left 
leg condition.  

2.  Entitlement to an increased rating for residuals of a 
left leg gun shot wound (GSW), to include left tibial 
fracture and retained shrapnel fragments (hereinafter 
residuals, left leg, GSW), currently rated as 20 percent 
disabling.  

3.  Entitlement to a compensable rating for residuals of a 
right foot stress fracture.  

4.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

5.  Entitlement to service connection for right knee 
degenerative arthritis, claimed as secondary to a service-
connected left leg condition. 

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
decisions of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In November 2006, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The preponderance of the medical evidence is against a 
finding that the Veteran's low back condition is secondary to 
his service-connected residuals, left leg, GSW.  

3.  The Veteran's low back condition was first diagnosed many 
years after service and there is no medical opinion that 
relates this disability to service.

4.  The medical evidence of record reveals that the 
residuals, left leg, GSW are not productive of a marked 
disability.  

5.  The Veteran's residuals, stress fracture, right foot, are 
at the most mildly disabling.  

6.  The Veteran's PTSD has been manifested primarily by 
hypervigilance, chronic sleep impairment, depressed mood, 
irritability, and social impairment and has not been shown to 
result in flattened affect; circumstantial, circumlocutory, 
or stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

7.  The preponderance of the medical evidence is against a 
finding that the Veteran's right knee degenerative arthritis 
is secondary to his service-connected residuals, left leg, 
GSW.  

8.  The Veteran's right knee degenerative arthritis was first 
diagnosed many years after service and there is no medical 
opinion that relates this disability to service.

9.  The preponderance of the evidence is against finding that 
bilateral sensorineural hearing loss manifested in service 
and there is no evidence that the Veteran's bilateral 
sensorineural hearing loss was causally or etiologically 
related to service.  

10.  There is no evidence of tinnitus in service or for many 
years thereafter and there is no medical evidence that the 
Veteran's tinnitus was causally or etiologically related to 
service.    

11.  The Veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active military service, may not be presumed to be related 
thereto, and is not proximately due to, the result of, or 
aggravated by the Veteran's service-connected residuals, left 
leg, GSW.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.14 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for residuals, left leg, GSW have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008), 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5262 (2008).  

3.  The criteria for a compensable disability evaluation for 
residuals, stress fracture, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5284 (2008).

4.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).

5.  Right knee degenerative arthritis was not incurred in or 
aggravated by active military service, may not be presumed to 
be related thereto, and is not proximately due to, the result 
of, or aggravated by the Veteran's service-connected 
residuals, left leg, GSW.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.310, 4.14 (2008).

6.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to be 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

7.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

8.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with VCAA notification letters in August 2002, 
September 2002, and November 2003, prior to the rating 
decisions on appeal.  Thus, the timing requirements of 
Pelegrini have been satisfied.   

In the aforementioned notification letters, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to service connection, entitlement to an 
increased disability rating, and entitlement to a TDIU.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the aforementioned notification letters 
did not notify the Veteran as to the assignment of disability 
ratings and effective dates prior to the rating decisions on 
appeal.  However, the Veteran was provided notice in December 
2006 regarding the assignment of disability ratings and 
effective dates.  The claim was readjudicated in November 
2008 and, therefore, any timing errors are rendered moot.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as signified in a statement 
of the case or SSOC, is sufficient to cure a possible timing 
defect).

With respect to the Veteran's claims of entitlement to 
service connection for a low back condition claimed as 
secondary to service-connected residuals, left leg, GSW and 
entitlement to service connection for right knee degenerative 
arthritis claimed as secondary to service-connected 
residuals, left leg, GSW, the Board also notes that the 
Veteran was not provided notice explaining the elements 
necessary to establish service connection on a secondary 
basis prior to the rating decisions on appeal.  However, the 
Veteran was provided proper notification in December 2006 and 
the claims were readjudicated in November 2008.  Therefore, 
any timing errors are rendered moot.  See Prickett, supra.

Regarding the Veteran's claims for increased disability 
ratings for service-connected PTSD, residuals, left leg, GSW, 
and residuals, stress fracture, right foot, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veteran was not originally informed 
of these requirements prior to the rating decisions on 
appeal.  However, the Veteran was provided proper 
notification in the October 2008 VCAA letters.  Taken 
together, the letters informed the Veteran that the evidence 
must show that his service-connected disabilities had gotten 
worse.  The Veteran was asked to submit medical or other 
relevant records to support his claims for increased 
disability ratings.  The letters included the pertinent 
diagnostic codes for the Veteran's service-connected 
disabilities and notified the Veteran regarding the 
assignment of disability ratings and effective dates.  The 
letters also informed the Veteran regarding his service-
connected disabilities and their impact on his daily life and 
employment.  The Veteran's claims were readjudicated in 
November 2008.  Accordingly, adequate notice was provided and 
any timing errors have been cured.  See Prickett, supra.

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records, Office of Personnel Management (OPM) 
records, and Social Security Administration (SSA) records.  
Moreover, the Veteran was afforded VA examinations in October 
2002, February 2007, April 2007, May 2007, and May 2008 with 
respect to the claims on appeal.

The Board recognizes the Veteran's February 2009 statement 
wherein he requested a new orthopedic evaluation conducted by 
a different examiner.  However, the Board finds that this is 
unnecessary.  Although the prior remand directives instructed 
the RO/AMC to afford the Veteran new examinations, there was 
no indication that the examinations had to be conducted by a 
different examiner.  Further, in reviewing the examination 
reports of record, the Board finds that the reports were 
based on thorough reviews of the claims file, examinations of 
the Veteran, and all opinions expressed were supported by a 
full rationale.  In addition, as will be detailed below, 
there are no contrary medical opinions of record.  As a 
result, an additional VA examination is not required.   



Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Low Back Condition 

The Veteran contends that his low back condition is secondary 
to his service-connected residuals, left leg, GSW.  

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. See 38 
C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition." See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The evidence of record shows that the Veteran has a current 
disability.  The VA treatment records document the Veteran's 
consistent complaints of low back pain.  A May 2008 VA 
radiology diagnostic report reveals minimal degenerative 
changes of L4-L5 and L5-S1.  A May 2003 radiologic report 
also shows increased radiotracer accumulation consistent with 
degenerative disease.  In addition, the record shows that the 
Veteran is service-connected for residuals, left leg, GSW.  
Therefore, the first two elements needed to establish 
secondary service connection are satisfied.  See 38 C.F.R. § 
3.310 (2008); see also Allen, supra.

However, there is no medical evidence of record relating the 
Veteran's low back condition to his service-connected 
residuals, left leg, GSW. 

The Veteran was first afforded a VA examination regarding his 
low back condition in May 1979.  The examiner found no 
abnormality of the back.  In a July 1979 clinical record, 
however, the x-rays revealed that the Veteran had a small 
traction spur in the lumbosacral spine.  Nonetheless, the 
examiner stated that the findings were consistent with 
extremely minor pathology and no association between the 
Veteran's history of injury to the hip and back could be 
definitely related.  There was no mention of the Veteran's 
service-connected residuals, left leg, GSW.  

The Veteran was afforded a VA examination in October 2002.  
The Veteran reported that he had low back pain after leaving 
the military and he believed that the pain started in about 
1972.  He reported no specific injuries to his back.  
However, after leaving the military the Veteran did manual 
labor as a steelworker.  At the present time, the back pain 
was said to be constant.  A diagnosis of chronic lumbar 
strain with hypertrophic degenerative changes on x-ray was 
listed.  It was noted that the Veteran had lumbar back pain 
based upon degenerative disease in the lumbar spine.  The 
examiner stated that there was no suggestion that the 
Veteran's low back pain and the degenerative changes in the 
lumbar spine were caused by the service-connected disability.  
The Veteran's lumbar spine condition was degenerative in 
nature and secondary to stresses and strains placed upon it 
during the activities of daily living and age.  In May 2008, 
the examiner who conducted the October 2002 examination 
reiterated his opinion that the Veteran's low back condition 
was not related to the Veteran's service-connected left leg 
GSW.  There is no medical opinion to the contrary.  

The Board has considered the Veteran's own statements that 
his low back condition is related to his service-connected 
residuals, left leg, GSW.  With respect to the etiology of a 
medical disorder, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his low back condition and his service-connected 
residuals, left leg, GSW are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions 
are statements of the effect of a service-connected 
disability on his low back condition.  Such statements 
clearly fall within the realm of opinions requiring medical 
expertise.  The Veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent medical 
evidence of causation or aggravation.

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence weighs against service 
connection on a secondary basis.  Although the Veteran has a 
current low back condition, there is no medical evidence 
relating the Veteran's low back condition to his service-
connected residuals, left leg, GSW.  

In addition, the Board finds that service connection is not 
warranted on a direct basis.  As noted above, the record 
shows that the Veteran has a current disability of the back.  
See May 2008 VA examination.  However, the evidence does not 
establish in-service occurrence of a disease or injury to the 
Veteran's back.  Indeed, the service treatment records are 
negative for any notation, documentation, or complaints 
regarding the Veteran's back.  Further, there is no competent 
evidence of a nexus between the Veteran's low back condition 
and an in-service injury or disease.  Thus, service 
connection for a low back condition is not warranted on a 
direct basis.

Finally, the Board notes that where a Veteran has served for 
90 days or more during a period of war, or during peacetime 
service after January 1, 1947, and arthritis becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.    38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The current medical evidence of record reveals 
degenerative changes of the lumbar spine.  However, there is 
no evidence of arthritis within the post-service year or for 
many years thereafter.  Therefore, service connection is not 
warranted on a presumptive basis.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against service 
connection for a low back condition on a direct, presumptive, 
and secondary basis.  Thus, the benefit of the doubt doctrine 
is not applicable and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Increased rating for service-connected residuals, left leg, 
GSW

The Veteran seeks a higher disability rating for his service-
connected residuals, left leg, GSW.    

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period. Further, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts). However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran seeks an increased disability rating for his 
residuals, left leg, GSW.  The RO has rated the service-
connected disability under Diagnostic Code 5262.  According 
to this Diagnostic Code, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight", "moderate", 
and "marked" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.             38 C.F.R. § 4.6. 

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The service treatment records reveal that the Veteran 
suffered mortar fragment wounds to the left leg in June 1969.  
The clinical records reveal a diagnosis of mortar fragment 
wounds of the left leg with compound fracture tibia, no nerve 
or artery involvement, treated.  The wounds were debrided and 
he was transferred for closure of the wound.  There were two 
metallic fragments imbedded in the proximal third of the 
shaft of the tibia with an oblique fracture running from the 
intercondylar eminence of the tibia almost the entire length 
of the upper third of the shaft of the tibia.  The fracture 
was in excellent alignment.  Surgery was performed with a new 
cast, debridement, and wound closure.  The impression was 
that of a fragment wound, left tibia, with fracture, left 
tibia.  The Veteran was granted service connection for 
multiple fragment wounds, left leg in an April 1970 rating 
decision.



A May 2000 radiology report shows an impression of old bone 
infarcts and metallic fragments seen in the proximal tibia.  
November 2001 x rays showed a shrapnel wound in the left 
proximal tibia with a medial degenerative joint disease of 
the left knee.  A May 2004 private radiology report reveals 
distal femur and proximal tibial bone infarcts.  

The Veteran was afforded a VA examination in October 2002.  
The scar on the left leg from the military wound begins 3 cm 
below the medial joint line on the anterior medial aspect of 
the tibia and extends for a distance of 7 cm.  In the central 
portion of the 7 cm scar is a 2 cm area of depression.  There 
was no tenderness of the scar.  There was adherence of the 
skin in the depressed area.  The knee joints demonstrated no 
effusion.  Range of motion reveals that the left knee 
extended fully to 0 degrees and flexed to 140 degrees.  Both 
knees were stable on varus and valgus stress.  There was a 
negative Lachman's test.  There was no anterior or posterior 
drawer signs.  No tenderness was present in the left knee.  
There were no complaints of pain during range of motion of 
the knees.  A diagnosis of retained metallic foreign body 
secondary to military injury, left tibia was noted and a 
diagnosis of medial compartment degenerative arthritis, both 
knees, right worse than left.  The examiner noted that the 
Veteran's left tibia fracture was nondisplaced.  The examiner 
opined, based upon review of the service treatment records 
plus current x-rays and examination, that the tibia fracture 
did not produce the mild medial compartment narrowing of the 
left knee which was noted on the current x-ray.  The retained 
foreign body within the left tibia plus the area of 
radiographic lucency did not cause the medial compartment 
arthritic change and narrowing of the left knee nor did the 
retained foreign body or x-ray findings of lucency of the 
proximal tibia cause any symptoms at the present time.  

The record reveals that the Veteran underwent a Social 
Security disability evaluation in February 2003 conducted by 
Dr. M.J.O.  The evaluation included examination of the 
Veteran's left lower extremity.  The Veteran reported that he 
was told that he would need a total knee replacement on the 
left at some future date and reported that both knees 
experienced grinding and popping and that it was difficult 
for him to climb stairs.  The knees had reduced flexion 
bilaterally with medial joint line pain bilaterally during 
flexion and extension.  He had bilateral genu varum.  He had 
scars of penetrating injuries about the medial distal left 
thigh and knee area.  There was no dependent edema and good 
pedal pulses bilaterally.  He had a mild left-sided limp and 
was unable to squat or heel and toe walk.  The report reveals 
a diagnosis of osteoarthritis of both knees.  It was noted 
that the Veteran had retained metallic fragments at the left 
knee.  The report also shows diagnoses of osteoarthritis of 
the lumbar spine without compressive neuropathy, morbid 
obesity, and hypertension in reasonable control without 
significant end organ damage.  The examiner believed that the 
Veteran could stand and wait a combined total of less than 
two hours daily with appropriate rest periods and that 
bilateral foot controls on any kind of repetitive basis were 
not feasible, was unable to climb ladders, or scaffolds and 
had a difficult time with staircases.  The February 2003 
private records show that the Veteran's flexion-extension of 
the knee was 100 degrees on the right and 110 degrees on the 
left.  The forward flexion of the left knee was 100 degrees.  
The backward extension was 20 degrees and abduction was 40 
degrees and 20 degrees.  

A July 2005 VA treatment record showed that the Veteran had 
limited range of motion from 9 to 80 degrees and that he had 
pain on the medial aspect of both knees.  There was also 
light v/v instability.  

The Veteran was afforded an additional VA examination in May 
2007.  The examiner noted that he also conducted the October 
2002 VA examination.  The examiner noted that the Veteran 
sustained a gunshot wound to the left leg in service which 
involved the nondisplaced fracture of the left proximal tibia 
and shrapnel wound on June 15, 1969.  By 1998, the Veteran 
was developing left knee pain with range of motion from full 
extension of zero degrees to 130 degrees of flexion.  The 
Veteran stated that he felt that his left knee and leg, 
specifically the knee, was worse now than in past years. He 
rated his pain as an 8 on a 10 scale.  He used a cane in his 
right hand at all times.  The left knee felt stiff after he 
had been sitting.  Weather change caused increased pain and 
stiffness with cold weather.  The Veteran's walking distance 
before pain caused him to stop at 25 feet.  The Veteran did 
not wear a brace on the left knee.  The left knee tended to 
keep him awake at night perhaps one to three times a night 
during the course of a week.  There was daily swelling.  The 
Veteran took Tramadol three times a day which helped his 
morning pain.  He did have periodic flare-ups of pain in the 
knee usually related to activities.  The Veteran's history 
indicates that the Veteran's overall joint function was 
limited by pain, fatigue, weakness, lack of endurance, 
particularly with repetitive use such as walking and stair 
use.  All of these formed a major negative functional impact.  
The Veteran's left knee was also subject to arthritis, was 
abnormal, and limited activities as well as the left leg.  It 
was noted that it was impossible to comment regarding any 
changes in range of motion during the flare-ups.  The Veteran 
was in moderate pain because of bilateral leg and knee pain.  
There was bilateral genu varus between 5 degrees and 10 
degrees during stance.  There was no varus thrust during 
gait; however, the gait was antalgic favoring both right and 
left knees.  The ranges of motion findings show full 
extension to zero degrees with 110 degrees of active flexion 
and 115 degrees of passive flexion.  There was medial left 
knee pain throughout the entire range of motion.  There was 
moderate patellofemoral crepitus of the left knee.  There was 
bilateral medial joint line tenderness.  There was a negative 
Lachman's test, negative anterior and posterior drawer signs 
and no subluxation of the patella.  Diagnoses of medial 
compartment degenerative arthritis, both knees and healed 
left tibial fracture and retained shrapnel fragment, left 
proximal tibia secondary to service-connected military injury 
were listed.  

The Veteran was afforded another VA examination in May 2008.  
The range of motion of the left knee lacked 10 degrees of 
full extension, flexed 90 degrees and then there was pain 
with further flexion to 110 degrees.  There was bilateral 
moderate patellofemoral crepitus.  No surgical scars were 
seen about the knee other than the scar below the level of 
the knee joint, which had been previously described from his 
gunshot fracture.  There was bilateral medial joint line 
tenderness.  No ligament laxity was found on varus or valgus 
stress and negative drawer sign, negative Lachmans test.  
Patellar alignment and tracking was normal.  The examiner 
listed a diagnosis of gunshot fracture, left proximal tibia 
healed, with normal alignment and bilateral degenerative 
osteoarthritis of the knees.  The examiner reiterated that 
the degenerative arthritis of the left knee was not related 
to the tibia fracture and that the tibia fracture occurred 
below the knee joint and healed with normal alignment.  

In this case, the Veteran's service-connected residuals of a 
left leg GSW are currently rated as 20 percent disabling 
under Diagnostic Code 5262.  Under this code, to warrant a 
higher disability rating of 30 percent, the evidence must 
show malunion of the tibia with a marked disability of the 
ankle or knee.  After a review of the record, the Board finds 
that the Veteran's service-connected residuals, left leg, GSW 
do not warrant a higher disability rating.  First, the 
medical evidence of record does not show malunion of the 
tibia.  Indeed, the x-ray evidence and the October 2002 and 
May 2008 VA examination reports indicate that the service-
connected residuals, left leg, GSW are well-healed and in 
normal alignment.  Further, there is no evidence of an ankle 
disability; however, as described in detail above, the Board 
recognizes the extensive evidence related to the Veteran's 
complaints of left knee pain and the numerous diagnoses of 
degenerative disease of the left knee.  However, the question 
in this case is not whether the evidence shows knee 
disability that is marked in nature, but whether that 
disability is the result of the service-connected injury.  On 
this point, the competent medical evidence of record is clear 
and indicates that the Veteran's left knee disability is not 
related to his service-connected residuals, left leg, GSW.  

Indeed, the October 2002 VA examination report noted that the 
x-ray findings of the retained foreign body within left tibia 
plus the area of radiographic lucency did not cause the 
medial compartment arthritic change and narrowing of the left 
knee nor did the retained foreign body or x-ray findings of 
lucency of the proximal tibia cause any symptoms at the 
present time.  The May 2008 VA examination report also noted 
that there were no current symptoms related to the Veteran's 
service-connected residuals, left leg, GSW and that the 
Veteran's current diagnosis of degenerative disease of the 
left knee was not related to the service-connected residuals, 
left leg, GSW.  The 2008 examiner clearly stated that the 
service treatment records were reviewed and that the tibia 
fracture did not involve the weight-bearing space of the 
knee, but was in the shaft of the tibia, and that the 
alignment of the tibia was normal "so that no abnormal 
mechanical stress would have been applied to the left knee...to 
have caused degenerative arthritis."  There is no other 
medical opinion of record relating that the Veteran's current 
degenerative disease of the left knee to his service-
connected residuals, left leg, GSW.  As a result, the Board 
finds that an increased disability rating under Diagnostic 
Code 5262 is not warranted.  

Additionally, the record reflects that the April 1970 rating 
decision granted service connection for multiple fragment 
wounds, left leg and rated the Veteran's disability under 
Diagnostic Code 5312.  As a result, the Board finds that the 
Diagnostic Code 5312 is applicable and pertinent to this 
case.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).Under Diagnostic Code 5312, a slight disability 
warrants a 0 percent rating; a moderate disability warrants a 
10 percent rating; a moderately severe disability warrants a 
20 percent rating; and a severe disability warrants a 30 
percent rating.  

A moderately severe muscle disability is a through and 
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history consistent with this type 
of injury should include hospitalization for a prolonged 
period of treatment of the wound, with a record of cardinal 
symptoms, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups, as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R.                 § 4.56(d)(3).

The type of injury in "severe" disability of muscles 
results from through and through or deep penetrating wounds 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
record must show a prolonged hospitalization for treatment of 
the wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

In reviewing the medical evidence of record, the Board finds 
that there is no showing of a severe disability of the 
Veteran's service-connected residuals, left leg, GSW.  In 
making this determination, the Board recognizes that the 
service treatment records show debridement of the wound and 
that the October 2002 examination reports shows adherence and 
depression of the scar.  However, there is no evidence of a 
prolonged infection and no evidence of any loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Further, there is no evidence of any loss of 
muscle function.  Indeed, the May 2008 VA examination report 
shows that the Veteran's residuals of his SFW were well-
healed and that there were no current symptoms present.  
Accordingly, the Veteran's disability does not warrant the 
assignment of a higher disability rating under Diagnostic 
Code 5312 as there is no evidence of a severe disability.

The Board has also considered whether a separate compensable 
rating may be awarded for scars.  However, a separate 
compensable evaluation for scars is not warranted.  Under 
Diagnostic Code 7801, which pertains to scars other than the 
head, face or neck, that are deep or cause limited motion, a 
compensable rating is not warranted unless the evidence shows 
that the area of the scars exceed six square inches.  See 38 
C.F.R. § 4.118, Diagnostic Code 7801.  The VA examination 
reports indicate that the area affected by the scars is less 
than six inches and, therefore, Diagnostic Code 7801 is not 
for application.  Furthermore, the scars were not shown to be 
unstable, were not tender upon palpation, and did not 
demonstrate any loss of function of the affected part.  See 
Diagnostic Codes 7803-7805.  Accordingly, a separate 
compensable rating is not warranted for scars.

The Board has considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals, left leg, GSW is inadequate.  It does 
not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Indeed, the examination reports show 
that there were no current symptoms of the Veteran's service-
connected residuals, left leg, GSW.  Further, the medical 
records, as a whole, demonstrate that the Veteran's overall 
complaints are related to his non service-connected 
degenerative disease of the knees and low back.  As such, 
referral for extraschedular consideration is not warranted.  
See VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 20 percent for service-connected 
residuals, left leg, GSW.  Thus, the benefit of the doubt 
doctrine is not applicable and the claim is denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


PTSD

The Veteran seeks an increased disability rating for his 
service-connected PTSD.  

The VA treatment records show that the Veteran underwent a 
pain management evaluation in February 2003.  The Veteran was 
clean, well groomed, and casually dressed.  Speech was of 
normal rate and rhythm with no evidence of word finding 
difficulty.  Thoughts were clear with adequate organization.  
Answers to questions were clear, direct, and consistent.  
There was no evidence of loosening of associations or 
disturbed thought processes.  The Veteran's affect was terse.  
His mood was described as better now that he was retired.  No 
perceptual disturbances were noted.  Judgment and insight 
were marginal with the Veteran appearing to minimize use of 
alcohol.  The Veteran described a long history of intrusive 
thoughts concerning his military experience.  In addition to 
his PTSD symptoms, he also described a long history of 
experiencing episodes of depression.  The Veteran continued 
to complain of loss of interest in pleasurable activities, 
fragmented sleep, low energy, and difficulties with 
attention/concentration.  He denied symptoms associated with 
manic episodes and denied ever experiencing problems with 
auditory or visual hallucinations.  The Veteran described his 
relationship with his wife as fine and denied any significant 
marital conflict.  He maintained regular contact with his 
children and his oldest son and one grandchild were currently 
living with the Veteran.  Diagnoses of PTSD and major 
depressive disorder D/O, recurrent, moderate were listed on 
Axis I.  A Global Assessment Functioning (GAF) score of 65 
was noted.  The examiner stated that the Veteran's 
presentation was consistent with a dual disorder of PTSD and 
a recurrent major depressive disorder.  He complained of near 
daily intrusive thoughts and nightmares regarding his combat 
experiences and isolated himself in order to avoid 
discussions regarding his experiences.  He had few social 
outlets, complained of problems with irritability, feeling 
unsafe in crowds and having problems with exaggerated startle 
responses.  

The Veteran underwent a VA examination in February 2004.  The 
Veteran reported increased sleep problems due to pain.  He 
complained of nightmares, not all of which were secondary to 
Vietnam.  He reported that the frequency of nightmares was 
three to four times per week at this time, which was greater 
than his previous examination.  He complained of an increase 
in depression, but attributed this mostly due to inactivity.  
He stated that much of his anger was work-related.  He denied 
taking out anger on other people in his life space.  He 
described his marriage as okay, but under some stress because 
he was home full-time.  He complained of some concentration 
problems, but a more detailed description was more suggestive 
of a depressive lack of interest.  He said that his wife did 
not have particular complaints about him, and reported that 
it seemed to him that they got along better than they used 
to.  He was avoidant of emotional contact and there was some 
social estrangement.  He reported that he currently was 
drinking about a quart of Wild Turkey per week.  Grooming was 
adequate but not exemplary.  His speech was within normal 
limits for flow and rate.  Mood seemed distinctly dysthymic 
and the affect was constricted to flat, punctuated with 
considerable sighing.  He did not report psychotic symptoms 
and none were elicited in the contact.  He was oriented in 
all spheres.  No gross deficits of memory were discerned, 
although he expressed some surprise at that.  Mental control 
was within normal limits.  Attention and concentration were 
adequately preserved.  Ability to abstract was excellent 
compared to his educational level.  Judgment was considered 
to be good.  Impulse control was considered to be fair to 
good.  Insight was fair.  He was able to handle VA benefits.  
In addition, testing was conducted with the Mississippi scale 
on which the Veteran obtained a score of 120.  It was noted 
that with the exception of reporting that the frequency of 
his nightmares had somewhat increased since the beginning of 
the Iraqi war, the symptoms reported by the Veteran seemed 
roughly congruent with those he reported in 1998.  It did 
seem probable that there was a somewhat depressive adaption 
to his retirement and to the amount of pain that he 
experienced in his joints and in his knees.  A diagnosis of 
PTSD; adjustment disorder with depressed mood was listed on 
Axis I.  A GAF score of 59 was provided.

The Veteran was afforded a VA examination in February 2007.  
The Veteran reported nightmares 1 to 4 times per month.  He 
continued to report the same amount, frequency, and duration 
of symptoms of avoidance.  He continued to report the same 
amount, frequency, and duration of hyperarousal such as 
irritability and inability to tolerate crowds.  He attributed 
most of his sleep difficulties to his physical pain.  The 
Veteran denied any worsening of PTSD symptomatology.  Upon 
examination, the Veteran's grooming and hygiene were 
adequate, but not exemplary.  The Veteran was alert and 
oriented to person, place, and time.  Thought processes were 
clear and goal-directed.  Speech was within normal limits for 
rate, rhythm, volume, and prosody.  Focused attention and 
sustained concentration were both within normal limits.  A 
brief immediate recall task was performed without error.  
Verbal abstract reasoning skills were good, but was hesitant 
to venture a guess on some mental status tasks.  His mood was 
unremarkable.  Affect was reactive and of full range.  
Insight and judgment were fair.  The Veteran had a score of 
116 on the Mississippi PTSD Scale which suggested that the 
Veteran was experiencing mild to moderate PTSD.  It was noted 
that the Veteran's failure to work was secondary to physical 
difficulties rather than psychiatric ones.  Diagnoses of 
PTSD, moderate, chronic and Alcohol abuse were listed.  A GAF 
score of 59 was provided based on the report of current 
symptoms of PTSD in isolation.  

The Veteran was afforded an additional VA examination in May 
2008.  The Veteran reported nightmares occurring a couple 
times per week.  He stated that he would frequently wake up 
and sometimes be able to return to sleep.  He also endorsed 
intrusive thoughts on a daily basis.  The Veteran continued 
to report avoiding thoughts, feelings, or conversations 
associated with the trauma.  He reported feeling detached 
from others, stating that he felt only close to his wife as 
well as feeling emotionally numb.  He continued to endorse 
exaggerated startle response as well as hypervigilance, 
stating that he did not like crowds.  He stated that he 
continued to be irritable.  However, he no longer had any 
anger outbursts.  He denied symptoms consistent with panic 
attacks.  Regarding his mood, he denied sadness more days 
than not.  He stated that his mood has not been real good 
because of his pain.  He denied any suicidal or homicidal 
ideation.  His activities were significantly limited because 
of his physical problems.  He was not taking psychiatric 
medications at that time.  The Veteran remained married to 
his wife for nearly 30 years.  They both agreed that they got 
along very well and spent the majority of their time 
together.  The Veteran stated that they made an effort to 
stay in touch with their children and other than that did not 
socialize.  The Veteran had not been employed since 2005 when 
he medically retired because of health issues.  According to 
the Mississippi Combat Related PTSD scale, the Veteran's 
current score of 114 suggests he continued to experience mild 
to moderate PTSD, but was not suggestive of a worsening 
condition.  It was noted that the Veteran's symptoms did not 
appear to be causing any further impairment in his social and 
interpersonal functioning.  A diagnosis of PTSD and alcohol 
abuse was noted.  A current GAF score of 59 was noted based 
on his current occupational and social functioning.  

The Veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent disability rating is in order for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the medical evidence of record, the Board finds 
that the evidence does not warrant a disability rating in 
excess of 30 percent.  In short, the symptoms experienced by 
the Veteran are more akin to the criteria for the 30 percent 
rating - depressed mood, hypervigilance, suspiciousness, and 
chronic sleep impairment.  In contrast, the evidence of 
record does not reflect symptoms associated with a 50 percent 
rating such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, impaired judgment, difficulty understanding 
complex commands, impaired abstract thinking, impairment of 
short and long term memory, and difficulty in establishing 
and maintaining effective work and social relationships.  The 
Board recognizes that the Veteran retired from his job 
several years ago; however, the record indicates that the 
Veteran's physical problems were his reason for retirement.  
The February 2007 VA examination report shows that the 
Veteran's failure to work was secondary to physical 
difficulties rather than psychiatric ones.  Although the 
Veteran has reported some social impairment, there is no 
indication that the Veteran's impairment rises to the level 
as to warrant a 50 percent disability rating.  Indeed, the 
record shows that the Veteran has a good relationship with 
his wife and tried to keep in touch with his children.  Thus, 
the Board finds that the Veteran's symptomatology more nearly 
approximates the criteria for a 30 percent evaluation. 
Accordingly, under the criteria of Diagnostic Code 9411, a 
rating higher than 30 percent is not warranted at any time 
during the appeal period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board notes that the Veteran has been assigned GAF scores 
ranging from 59 to 65.  Of particular importance in 
evaluating the Veteran's level of occupational and social 
impairment are the Global Assessment of Functioning (GAF) 
scores he has been assigned, because such designations are 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  

In this case, the competent medical evidence consistently 
shows GAF scores ranging from 59 to 65, indicating mild to 
moderate symptoms.  The Board finds that the Veteran's GAF 
scores are consistent with the currently assigned 30 percent 
disability rating under Diagnostic Code 9411.  This is 
supported by the fact that the Veteran is in a stable, long-
term relationship with his wife and has maintained contact 
with his children.  Further, the VA examiners have stated 
that the Veteran's retirement was due to physical problems, 
not psychiatric problems.  See February 2007 VA examination 
report.  Thus, the evidence does not demonstrate 
symptomatology consistent with a higher evaluation.

The Board has also considered referral for extra-schedular 
consideration.  The analysis of such a question is discussed 
above and will not be repeated here.  See 38 C.F.R. § 
3.321(b)(1) (2008); Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 30 percent 
for the Veteran's service-connected PTSD.  As a preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the claim is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

Right Knee degenerative arthritis

The Veteran contends that his right knee degenerative 
arthritis is related to his service-connected residuals, left 
leg, GSW.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

The record reflects that the Veteran has a current disability 
of the right knee.  The private treatment records reveal 
notations of a torn medial meniscus of the right knee.  An 
October 2000 private treatment record shows notations of 
bilateral knee pain and degenerative changes of the right 
knee.  In a May 2000 radiology report, an impression of mild 
osteoarthritis of the right knee was listed.  Further, the 
record shows that service connection is in effect for 
residuals, left leg, GSW.  Therefore, the first two elements 
needed to establish secondary service connection are 
satisfied.  See 38 C.F.R. § 3.310 (2008); see also Allen, 
supra.

The Veteran was afforded a VA examination in October 2002.  
The Veteran reported that his right knee pain had gradually 
increased over the years because he favored his left leg.  
The Veteran denied any specific injury to the right knee.  
The examiner noted that there were no findings at the time 
nor did the medical record suggest that there was increased 
stress upon the right knee as a result of the left leg injury 
to cause the right knee arthritis.  As a result, the 
degenerative arthritis of the right knee was degenerative in 
nature and secondary to the stresses and strains placed upon 
it during the activities of daily living.  The Veteran was 
afforded an additional VA examination in May 2008 wherein the 
examiner again opined that the Veteran's osteoarthritis was 
degenerative arthritis of the right knee and that this was 
not related to the service-connected residuals of a left leg 
GSW.  

The Board notes that the Veteran was afforded an examination 
in August 1996.  The Veteran reported that he had bilateral 
knee pain.  The report shows that when the Veteran left 
service, he went back to work, labored and did a lot of heavy 
work which aggravated his back pain and his knee swelled very 
badly.  The examiner noted that the knees had normal range of 
motion.  However, the examiner provided a diagnosis of 
bilateral knee and low back pain, secondary to trauma with x-
ray evidence of fragment and evidence of old bone fragment.  
In reviewing the examination report, it is unclear as to 
whether the examiner was relating the Veteran's right knee 
pain to the Veteran's service-connected left leg, residuals, 
GSW.    

The Board must weigh the probative value of the evidence, and 
in doing so, may favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In reviewing the aforementioned medical evidence, the Board 
affords more probative weight to the October 2002 and May 
2008 VA examiner's opinions.  As detailed above, the VA 
examiner reviewed the claims file and provided an opinion 
supported by a thorough rationale.  In contrast, the August 
1996 examiner did not specifically relate the Veteran's right 
knee condition to his service-connected left leg, residuals, 
GSW and did not support the diagnosis with any rationale.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).    

The Board recognizes the Veteran's contentions that he was 
told by VA medical doctors that his right knee degenerative 
arthritis was related to his service-connected residuals, 
left leg, GSW.  However, the Veteran has not submitted any 
medical records which verify such a causal connection between 
the Veteran's right knee degenerative arthritis and his 
service-connected residuals, left leg, GSW.  Although the 
Veteran might sincerely believe that his right knee 
degenerative arthritis was caused or aggravated by his 
service-connected residuals, left leg, GSW, as a lay person, 
he is not competent to make such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements 
by the Veteran regarding such etiology or onset do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.  The VA examiner in 
2008 considered the Veteran's assertions that he developed 
right knee pain from favoring his left leg, yet rendered an 
opinion that the right knee condition is not related to the 
service-connected disability. 

Therefore, there is no medical evidence of record which 
contains the required causal connection necessary to 
establish secondary service connection.  See Wallin, 11 Vet. 
App. at 512.  An award of service connection must be based on 
reliable competent medical evidence and may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Thus, because there is no competent 
medical evidence of record concluding that the Veteran's 
right knee disability was caused or aggravated by his 
service-connected residuals, left leg, GSW, secondary 
service-connection cannot be granted.

In addition, the Board also finds that service connection is 
not warranted on a direct basis.  As noted above, the record 
shows that the Veteran has a current disability of the right 
knee.  See May 2008 VA examination.  However, the evidence 
does not establish the in-service occurrence of a disease or 
injury to the Veteran's right knee.  The Veteran's service 
treatment records do not include any reference to the right 
knee nor does the Veteran allege that an injury to the right 
knee occurred during active service.  In addition, the 
Veteran's first complaints of right knee pain were not noted 
until the 1990s, approximately 20 years after the Veteran's 
separation from active service.  This prolonged period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, based on the foregoing evidence, the Board 
finds that a right knee condition was not present in service 
or for many years thereafter.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Moreover, there is no competent evidence of a nexus 
between the Veteran's right knee degenerative arthritis and 
an in-service injury or disease.  Thus, service connection 
for right knee degenerative arthritis is not warranted on a 
direct basis.

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
evidence of record does not reveal a diagnosis of arthritis 
of the right knee until many years after the Veteran's 
separation from service.  Therefore, service connection on a 
presumptive basis is not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for right knee degenerative arthritis 
on a direct, secondary, and presumptive basis.  Thus, the 
benefit of the doubt doctrine is not applicable and the claim 
is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski,  1 Vet. 
App. 49, 55-57 (1991).  


Compensable Rating for Residuals, Stress Fracture, Right Foot

The Veteran contends that his service-connected residuals, 
stress fracture, right foot warrants a compensable disability 
rating.  
 
The Veteran's service-connected residuals, stress fracture, 
right foot, are rated under Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent disability rating is 
warranted for moderate foot injuries.  A 20 percent 
disability rating is warranted for moderately severe foot 
injuries.  A 30 percent disability rating is warranted for 
severe foot injuries.  A Note indicates that, with actual 
loss of use of the foot, a 40 percent rating is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).  Use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The VA treatment records show several complaints of bilateral 
foot pain described as a burning shooting pain.  See April 
2003 VA treatment record.

The Veteran was afforded a VA examination in May 2008.  The 
Veteran complained of pain on and off in the right great toe, 
perhaps once every two months and that it hurt for a few 
hours to as long as a day.  He tended to sit down when the 
foot hurts.  However, the examiner noted that the symptoms 
were in the area of the great toe, which was the site of his 
surgery and not in relation to a stress fracture which he had 
in the military.  [The Veteran had surgery for gout with 
synovectomy and excision of osteophytes, which the VA 
examiner opined was not related to any of the service-
connected disabilities.]  Upon examination, the right foot 
showed a previous scar about the metatarsophalangeal joint of 
the right great toe.  There was no tenderness or deformity 
found in the mid foot.  A diagnosis of prior stress fracture, 
right foot was noted.  

After reviewing the medical evidence of record, the Board 
finds that the Veteran's residuals, stress fracture, right 
foot do not warrant a compensable disability rating under 
Diagnostic Code 5284.  To warrant a compensable disability 
rating, the evidence must show a moderate foot disability.  
Id.  While the Board acknowledges the Veteran's intermittent 
complaints of bilateral foot pain as noted in the VA 
treatment records, the Board does not find that the Veteran's 
symptoms are sufficiently analogous to a moderate foot 
disability.  Indeed, the VA examination report showed no 
tenderness or deformity and merely listed a diagnosis of a 
prior stress fracture.  Accordingly, a compensable disability 
rating is not warranted.  Moreover, a compensable rating is 
not warranted based upon any limitation of motion as the 
record does not contain any findings nor does the Veteran 
allege that he has experienced any limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, an increased rating for residuals, stress fracture, 
right foot, is not warranted under any other potentially 
applicable diagnostic codes.  Schafrath v. Derwinski,     1 
Vet. App. 589, 595 (1991).  Here, the medical evidence does 
not establish the presence of any flat foot, claw foot, 
malunion or nonunion of the tarsal/metatarsal bones, or ankle 
ankylosis.  Therefore, the diagnostic codes associated with 
such disabilities are not applicable to the current appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278, 
5283 (2008).

The Board has also considered referral for extra-schedular 
consideration.  Again, the discussion as to how the Board 
analyzes this question is given above and will not be 
repeated here.  However, the record does not show that the 
Veteran has an "exceptional or unusual" disability, he 
merely disagrees with the assigned evaluation for his level 
of impairment.  He does not have any symptoms from his 
service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.    
As such, referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

The Board finds that a compensable disability rating for the 
Veteran's residuals, stress fracture, right foot, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and 
tinnitus are related to noise exposure during his period of 
active service.    

Initially, the Board notes that the competent medical 
evidence of record shows that the Veteran has a current 
diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  

The Board recognizes the Veteran's complaints of noise 
exposure during service particularly during combat.  However, 
the service treatment records are completely negative for any 
notations of hearing loss or tinnitus.  Indeed, the 
separation examination report shows that the Veteran's 
hearing was within normal levels.  The separation examination 
report was also negative for any mention of tinnitus.  

The Board further notes that no competent medical evidence is 
of record which relates either the Veteran's hearing loss or 
tinnitus to active service.  The Veteran was afforded a VA 
audiological examination in April 2007.  The Veteran reported 
bilateral hearing loss and mentioned difficulty hearing in 
crowds/background noise.  He reported that he noticed hearing 
problems for at least 28 years.  He also reported 
intermittent tinnitus for both ears.  He first noticed 
cricket noises approximately 4 years ago.  He stated that his 
tinnitus varied in intensity and duration.  He stated that he 
experienced excessive noise exposure from training on tanks 
and drove in an APC in combat.  He also explained that he was 
exposed to gunfire and explosions.  Hearing protection was 
available during training only.  He stated that he also 
worked at a wire cloth factory and returned to the factory 
for 19 years after service.  

The auditory threshold results from the examination were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
50
LEFT
20
20
25
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
It was noted that pure tone test results indicated normal 
hearing through 2000 Hz bilaterally sloping to a moderate 
sensorineural hearing loss for the right ear and to a mild 
sensorineural hearing loss for the left ear with a drop to 
moderately severe at 8000 Hz.  The Veteran's claims file was 
reviewed.  It was noted that the service treatment records 
indicated normal hearing upon enlistment and normal hearing 
bilaterally upon separation from the military.  Due to the 
absence of acoustic damage at separation, the examiner opined 
that the Veteran's hearing loss was not related to military 
noise exposure, but instead to familiar causes and 
occupational noise exposure.  

The Veteran was afforded another VA examination in June 2008.  
The claims file was not available and the Veteran reported a 
cricket-like sound varying in intensity and duration and that 
he first noticed it approximately five years ago.  The 
examiner noted that an opinion regarding tinnitus at this 
time would amount to speculation as there was no claims file 
to review.  Later in June 2008, the examiner provided an 
addendum to the June 2008 VA examination report wherein the 
claims file was reviewed.  The examiner noted that that the 
Veteran reported that his tinnitus began five years ago and 
at the time of his April 2007 VA examination, he stated that 
his tinnitus began approximately four years prior to that 
date.  The statements indicated that his tinnitus began many 
years after separation from the military.  The examiner 
opined that it was not likely that the Veteran's tinnitus was 
related to military service.  The Board finds the 
aforementioned opinions highly probative as they are based on 
supporting rationale that is consistent with the competent 
medical evidence of record.  There are no medical opinions to 
the contrary.  

Additionally, there is no evidence of  hearing loss or 
tinnitus until the 2000s, more than 30 years after the 
Veteran's separation from service.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  The lack 
of any objective evidence of continuing auditory complaints, 
symptoms, or findings for more than 30 years between the 
period of active service and the first objective medical 
evidence of hearing loss or tinnitus tends to show that the 
disabilities did not have their onset in service or for many 
years thereafter.

Lastly, the Board notes that the only evidence of record that 
relates the Veteran's bilateral sensorineural hearing loss 
and tinnitus to active service is the Veteran's own 
statements.  While the Veteran is competent to report the 
presence of his conditions, he is not competent to attribute 
the disability to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, lay 
evidence can, in some situations, be competent to show 
etiology.  However, in this case, any of the Veteran's 
assertions as to the etiology of his hearing loss and 
tinnitus are outweighed by the negative nexus opinion 
provided by a VA examiner.  That examiner considered the 
Veteran's statements as to noise exposure during service and 
the allegations of continuity of hearing difficulty 
thereafter, yet still provided a negative opinion.   

Finally, the Board notes that where a Veteran has served for 
90 days or more during a period of war, or during peacetime 
service after January 1, 1947, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The current medical evidence of 
record reveals a diagnosis of sensorineural hearing loss.  
However, there is no evidence of hearing loss within the 
post-service year or for many years thereafter.  Therefore, 
service connection is not warranted on a presumptive basis.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for bilateral hearing loss and 
tinnitus.  Thus, the benefit of the doubt doctrine is not 
applicable and the claims are denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


TDIU

The Veteran contends that his service-connected residuals, 
left leg, GSW render him unemployable and thus entitles him 
to a TDIU.  For the reasons that follow, the Board finds that 
a TDIU is not warranted.

Initially, the Board notes that the Veteran's claim has 
focused on the impact that his service-connected residuals, 
left leg, GSW has had on his employability.  The Board 
additionally notes that a review of the medical evidence of 
record does not indicate that any of the Veteran's other 
service-connected disabilities have significantly affected 
the Veteran's ability to obtain or maintain substantially 
gainful employment.  Although he receives a 30 percent rating 
for PTSD, as discussed above, he has never alleged this 
disability has interfered with his employment in any way, nor 
does the medical evidence suggest such is plausible. See 2007 
VA psychiatric examination report ("Overall, there is the 
implication that, had reasonable accommodation been made to 
his physical condition, he probably would have been able to 
continue working and might even be presently employed.  It 
must be made clear that the primary reasons for his failure 
to work are secondary to physical difficulties rather than 
psychiatric ones.").  Thus, the Board will evaluate the 
claim for a TDIU on the basis of the Veteran's service-
connected residuals, left leg, GSW.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R.       
§§ 3.340, 3.341, 4.16 (2008).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities.               38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: 30 percent disabling for PTSD, 20 
percent disabling for residuals, left leg, GSW, 0 percent 
disabling for residuals, stress fracture, right foot, and 0 
percent disabling for residuals, GSW, right side of abdomen.  
As such, the Veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) (2008).  However, 
even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

Since the Veteran fails to meet the percentage standards as 
set forth in 38 C.F.R.      § 4.16(a), the Board must 
consider whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R.              § 4.16(b).  The Veteran's service 
connected disabilities, employment history, educational and 
vocational attainment, and all other factors bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (2008).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

An October 2001 Memorandum shows that a fitness for duty 
evaluation was requested to determine if the Veteran could 
continue employment as a supply technician at the VA Medical 
Center (VAMC).  It was noted that the Veteran had been on 
restricted duty since March 2000.  His current profile 
limited his lifting to no more than ten pounds with no 
bending/stooping, twisting, pulling/pushing or reaching above 
the shoulder.  It also limited standing and walking to only 1 
hour per day.  It was noted that the Veteran's job 
description required prolonged standing, stooping, bending, 
lifting, reaching and required him to engage in physical 
labor for long periods including lifting supplies and 
equipment that weigh up to 50 pounds.  The record also shows 
that the Veteran had numerous absences and that he could not 
perform due to his physical restrictions.  

An October 2002 VA evaluation shows that the Veteran was 
employed as a supply technician and that the essential 
functions of the job required that he frequently engage in 
physical labor for prolonged periods.  The duties 
specifically required prolonged standing, walking, bending, 
and stooping.  His job also required him to lift and carry 
supplies and equipment weighing up to 50 pounds.  It was 
noted that the Veteran was service-connected for combat 
injuries to his left knee and that he was diagnosed with 
degenerative joint disease of both knees.  The Veteran 
reported chronic bilateral knee pain and took pain medication 
on a daily basis.  He also reported that his knee went out on 
him on a regular basis and that he frequently wore a knee 
brace.  He also complained of chronic low back pain.  After a 
review of the record, the examiner stated that it was clear 
that the Veteran suffered from severe degenerative joint 
disease of both knees and low back and opined that the 
Veteran was not able to safely perform the essential 
functions of his job.  He was therefore not felt to be fit 
for the duties of his assigned job as a supply technician.  

In a February 2002 Memorandum, the Veteran was informed as to 
the results of his examination and that he was not able to 
properly perform the duties of his position, Supply 
Technician.  

The record reveals that the Veteran underwent a Social 
Security disability evaluation conducted by Dr. M.J.O in 
February 2003.  The evaluation included examination of the 
Veteran's left lower extremity.  The Veteran reported that he 
was told that he would need a total knee replacement on the 
left at some future date.  He reported that both of his knees 
experienced grinding and popping and that it was difficult 
for him to climb stairs.  The knees had reduced flexion 
bilaterally with medial joint line pain bilaterally during 
flexion and extension.  He had bilateral genu varum.  He had 
scars of penetrating injuries about the medial distal left 
thigh and knee area.  He had no dependent edema and good 
pedal pulses bilaterally.  He had a mild left-sided limp and 
was unable to squat or heel and toe walk.  The report 
revealed a diagnosis of osteoarthritis of both knees.  The 
Veteran had retained metallic fragments at the left knee.  
The report also showed diagnoses of osteoarthritis of the 
lumbar spine without compressive neuropathy, morbid obesity, 
and hypertension in reasonable control without significant 
end organ damage.  The examiner believed that the Veteran 
could stand and wait a combined total of less than two hours 
daily with appropriate rest periods and that bilateral foot 
controls on any kind of repetitive basis were not feasible, 
was unable to climb ladders, or scaffolds and had a difficult 
time with staircases.  

The record also reveals an October 2003 letter, wherein Dr. 
R.M.P. stated that the Veteran was 100 percent disabled due 
to degenerative joint disease.  

In the May 2007 VA examination report, it was noted that the 
Veteran had a functional disability and that the examiner 
could only state that the Veteran's work inability was a 
combination of both the right and left knees and that it 
would be total speculation to try to ascertain any percentage 
accorded to only the left knee.  

In reviewing the aforementioned medical evidence, the Board 
finds that the evidence weighs against entitlement to a TDIU 
on an extraschedular basis.  Indeed, there is no evidence of 
record that indicates that the Veteran's residuals, left leg, 
GSW have contributed to his unemployability.  Instead, the 
evidence indicates that the Veteran can no longer work due to 
his degenerative disease of the knees and lower back.  
However, the Veteran is not service-connected for 
degenerative disease.  Although the Veteran's left leg is 
service connected for shell fragment residuals, he is not 
service-connected for degenerative disease of the left knee.  
TDIU is granted on the basis of service-connected 
disabilities and, therefore, Dr. R.M.P and Dr. M.M.O's 
opinions are afforded low probative value as they do not 
contend that any of the Veteran's service-connected 
disabilities caused or contributed to his unemployment.  
Lastly, the Board recognizes the October 2002 evaluation 
wherein the examiner stated that the Veteran could stand and 
walk a combined total of less than two hours daily.  However, 
the examiner was not evaluating the Veteran's service-
connected residuals, left leg, GSW.  Rather, the report 
contains diagnoses of osteoarthritis of both knees, 
osteoarthritis of the lumbar spine, morbid obesity, and 
hypertension in reasonable control without significant end 
organ damage.  As stated above, the Veteran is not service-
connected for osteoarthritis of the knees or lumbar spine.  
Consequently, the Board finds that there is no evidence 
suggesting that the Veteran's service-connected residuals, 
left leg, GSW is of such limitation required for the 
assignment of an extraschedular TDIU rating evaluation.  In 
fact, the current 20 percent disability rating assigned for 
residuals, left leg, GSW contemplates average impairment in 
earning ability as a result of the condition, and there is no 
evidence of anything out of the ordinary, or not average, in 
the Veteran's situation.  Indeed, the most recent VA 
examination conducted in May 2008 shows that the Veteran's 
service-connected residuals, left leg, GSW did not have any 
current symptoms and that they were well healed and in normal 
alignment.   

The Board does not doubt the Veteran sincerely believes he is 
unable to work because of his service-connected disabilities, 
and acknowledges the personal statements submitted by his 
grandson and his wife.  However, competent medical evidence 
is required to establish eligibility for TDIU benefits.  
Neither the Veteran, his wife, nor his grandson are competent 
to state that the Veteran is unemployable due to his service-
connected disabilities.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board also acknowledges the Veteran's assertions wherein 
he maintains that he was awarded Social Security disability 
benefits based on his knee pain, and that he cannot 
understand why VA cannot grant a TDIU.  In this regard, the 
Board points out that decisions of the Social Security 
Administration (SSA) regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Adjudication of VA and Social Security claims is 
based on different laws and regulations.  Additionally, the 
SSA disability evaluation clearly shows that the examiner 
considered osteoarthritis of the knees, lower back, and 
hypertension for which service connection is not in effect, 
factors which are not for the Board's consideration.

Consequently, the Board determines that a preponderance of 
the evidence is against a finding that the Veteran cannot 
obtain and maintain substantially gainful employment due 
solely to service-connected disabilities.  In this case, 
there is simply no evidence of unusual or exceptional 
circumstances to warrant an extra-schedular total disability 
rating based on the Veteran's service-connected residuals, 
left leg, GSW.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, in the present case, the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to both a schedular and extraschedular TDIU rating, and his 
claim must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back condition, 
claimed as secondary to a service-connected left leg 
condition is denied.  

Entitlement to an increased disability rating for residuals 
of a left leg gun shot wound (GSW), to include left tibial 
fracture and retained shrapnel fragments is denied.

Entitlement to a compensable rating for residuals of a right 
foot stress fracture is denied.  

Entitlement to an increased rating for PTSD currently rated 
as 30 percent disabling is denied.  

Entitlement to service connection for right knee degenerative 
arthritis, claimed as secondary to a service-connected left 
leg condition is denied. 

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to a total disability rating due to individual 
unemployability (TDIU) is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


